DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 12-21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: JP 09-22020 (hereafter—JP’020--) is the closest art of record.
In regards to claim 1, JP’020 discloses a method for manufacturing a processed article(21) with a tool (20), the tool (20) including a cutting blade (refer to conical blade 20a, 20b), the cutting blade having a cross-sectional surface along a tool axis of the cutting blade, an outer periphery of the cross-sectional surface being formed from arcs having different curvature radii comprising at least a first curvature radius and a second curvature radius, to machine a machined surface that least one inner corner (P5) at which two adjacent machined segment surfaces meet, the method comprising: arranging the cutting blade (of tool 20) to be in contact with the two machined segment surfaces (3 and 6), so that two contact points are defined between the two machined segment surfaces and the cutting blade in the at least one inner corner, one of the two contact points being at the first curvature radius and another one of the two contact points being at the second curvature radius and setting a machining pitch in a pick direction (A) of the tool at the at least one inner corner (P5) to a first machining pitch (distance between blade teeth) for when a part of the cutting blade corresponding to the shape of the side surface of the cutting blade having the first curvature radius is a cutting point, and performing a cut along a feed direction(A) in the two adjacent machined segment surfaces successively at the at least one inner corner so that the tool proceeds toward the at least one inner corner in one of the machinedsegment surfaces and away from the 
JP’020 fails to disclose that the blade is arranged to be in contact with the two machined segment surfaces simultaneously, so that two contact points are defined between the two machined segment surfaces and the two contact points are disposed one at the first curvature radius and the other one at the second curvature radius, which the first curvature radius is smaller than the second curvature radius; and that the pick feed direction is perpendicular to the feed direction of the tool.
A modification of the device of JP’020 to have the missing limitations above would require a non-obvious structural modification of the device and method of machining a workpiece with said device that would change the way that the device is intended to function.
Claims 8 and 9 are being interpreted as depending on claim 1 and as such, needing all of the allowable claimed limitations of claim 1.  Accordingly, claims 8-9 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722